PER CURIAM.
The appellant has failed to show reversible error in the trial court’s ruling denying his motion to suppress a post-arrest statement. See State v. Delgado-Armenta, 429 So.2d 328 (Fla.1983); Keeton v. State, 427 So.2d 231 (Fla. 3d DCA 1983). Accordingly, the conviction on the charge of trafficking in methaqualone is hereby affirmed. The conviction and sentence on the charge of possession of methaqualone, a lesser included offense of the trafficking charge, is impermissible under the authority of Bell v. State, 437 So.2d 1057 (Fla.1983). Therefore, the conviction is hereby reversed and the sentence vacated.
Affirmed in part, reversed in part.